DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, there is no teaching or suggestion in the art of record disclosing a display device comprising the combination of limitations of claim 1, wherein each of the plurality of connection wirings includes a first extension portion extending in the first direction, a second extension portion extending in a second direction crossing the first direction, and a third extension portion extending in the first direction, and at least two of the pixels are disposed between corresponding extension portions of two connection wirings adjacent to each other among the plurality of connection wirings, and the at least two pixels are arranged along a direction in which the corresponding extension portions are spaced apart from each other.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-15.
Regarding claims 16-20, there is no teaching or suggestion in the art of record disclosing a display device comprising the combination of limitations of claim 16, wherein the connection wiring is disposed along a space between  the plurality of pixels, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/17/21